     Case 2:21-mj-30130-DUTY ECF No. 1, PageID.1 Filed 03/16/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                             Case No. 21-30130
                                               Originating No. 3:19-cr-137


ROGER RACHONE COOLEY,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

ROGER RACHONE COOLEY, to answer to charges pending in another federal district,

and states:

       1. On March 16, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of North

Dakota based on an Indictment. Defendant is charged in that district with

violation of 21 U.S.C. §841(a)(1)—Conspiracy to Possess with Intent to Distribute

and Distribute a Controlled Substance, 18 U.S.C. §1956(h)- Money Laundering

Conspiracy.
    Case 2:21-mj-30130-DUTY ECF No. 1, PageID.2 Filed 03/16/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Robert Moran      ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Robert.moran@usa.doj.gov
                                                (313) 226-9553



Dated: March 16, 2021
